 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of July 28, 2017 (the
“Effective Date”), is by Amedica Corporation, a Utah corporation (“Grantor”) in
favor of North Stadium Investments, LLC, a limited liability company organized
under the laws of the State of Missouri (“Secured Party”).

 

RECITALS

 

A. Grantor executed in favor of Secured Party that certain Secured Promissory
Note dated as of the Effective Date in the original principal amount of
$2,500,000 (as may be amended or modified from time to time, the “Note”).

 

B. It is a requirement of the terms of the Note that this Agreement be executed
and delivered by Grantor.

 

C. Grantor finds it advantageous, desirable and in its best interests to comply
with the requirement that it execute and deliver this Agreement to Secured
Party.

 

NOW, THEREFORE, in consideration of the premises and to induce Secured Party to
loan Borrower money as evidenced by the Note, Grantor hereby agrees with Secured
Party for Secured Party’s benefit as follows:

 

Section 1. Defined Terms.

 

1(a) As used in this Agreement, the following terms shall have the meanings
indicated:

 

“Account” means a right to payment of a monetary obligation, whether or not
earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (ii) for services rendered or to
be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a
secondary obligation incurred or to be incurred, (v) for energy provided or to
be provided, (vi) for the use or hire of a vessel under a charter or other
contract, (vii) arising out of the use of a credit or charge card or information
contained on or for use with the card, or (viii) as winnings in a lottery or
other game of chance operated, sponsored, licensed or authorized by a State or
governmental unit of a State, or person licensed or authorized to operate the
game by a State or governmental unit of a State. The term includes health-care
insurance receivables.

 

“Account Debtor” shall mean a Person who is obligated on or under any Account,
Chattel Paper, Instrument or General Intangible.

 

“Chattel Paper” shall mean a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.

 

 

 

 

“Collateral” shall mean all property and rights in property now owned or
hereafter at any time acquired by Grantor in or upon which a Security Interest
is granted to Secured Party by Grantor under this Agreement.

 

“Deposit Account” shall mean any demand, time, savings, passbook or similar
account maintained with a bank or other financial institution.

 

“Document” shall mean a document of title or a warehouse receipt.

 

“Equipment” shall mean all machinery, equipment, motor vehicles, furniture,
furnishings and fixtures, including all accessions, accessories and attachments
thereto, and any guaranties, warranties, indemnities and other agreements of
manufacturers, vendors and others with respect to such Equipment.

 

“Event of Default” shall have the meaning given to such term in Section 21
hereof.

 

“Fixtures” shall mean goods that have become so related to particular real
property that an interest in them arises under real property law.

 

“General Intangibles” shall mean any personal property (other than goods,
Accounts, Chattel Paper, Deposit Accounts, Documents, Instruments, Investment
Property, Letter of Credit Rights and money) including things in action,
contract rights, payment intangibles, software, corporate and other business
records, inventions, designs, patents, patent applications, service marks,
trademarks, trademark applications, tradenames, trade secrets, internet domain
names, engineering drawings, good will, registrations, copyrights, licenses,
franchises, customer lists, tax refund claims, royalties, licensing and product
rights, rights to the retrieval from third parties of electronically processed
and recorded data and all rights to payment resulting from an order of any
court.

 

“Instrument” shall mean a negotiable instrument or any other writing which
evidences a right to the payment of a monetary obligation and is not itself a
security agreement or lease and is of a type which is transferred in the
ordinary course of business by delivery with any necessary endorsement or
assignment.

 

“Intellectual Property” means all federally registered patents, patent
applications, trademarks, trademark applications, trade copyrights and trade
secrets.

 

“Inventory” shall mean goods, other than farm products, which are leased by a
person as lessor, are held by a person for sale or lease or to be furnished
under a contract of service, are furnished by a person under a contract of
service, or consist of raw materials, work in process, or materials used or
consumed in a business or incorporated or consumed in the production of any of
the foregoing and supplies, in each case wherever the same shall be located,
whether in transit, on consignment, in retail outlets, warehouses, terminals or
otherwise, and all property the sale, lease or other disposition of which has
given rise to an Account and which has been returned to Grantor or repossessed
by Grantor or stopped in transit.

 

2 

 

 

“Investment Property” shall mean a security, whether certificated or
uncertificated, a security entitlement, a securities account and all financial
assets therein, a commodity contract or a commodity account.

 

“Lease” shall mean (a) any lease of, or agreement to rent or use, Equipment
(including a schedule to a master lease and such master lease to the extent it
applies to such schedule) between a Grantor as lessor (or whereon a Grantor is
the assignee of the lessor) and a Lessee; and/or (b) any Lease under the Deeds
of Trust.

 

“Lessee” shall mean any Person named as a lessee on a Lease.

 

“Letter of Credit Right” shall mean a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

 

“Obligations” shall mean (a) all indebtedness, liabilities and obligations of
Grantor to Secured Party under the Note, and (b) all liabilities of Grantor
under this Agreement, and (c) in all of the foregoing cases whether due or to
become due, and whether now existing or hereafter arising or incurred.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

 

“Security Interest” shall have the meaning given such term in Section 2 hereof.

 

1(b) All other terms used in this Agreement which are not specifically defined
herein shall have the meaning assigned to such terms in Article 9 of the Uniform
Commercial Code.

 

1(c) Unless the context of this Agreement otherwise clearly requires, references
to the plural include the singular, the singular include the plural, and “or”
has the inclusive meaning represented by the phrase “and/or.” The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The words “hereof,” “herein,” “hereunder” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. References to Sections are
references to Sections in this Security Agreement unless otherwise provided.

 

3 

 

 

Section 2. Grant of Security Interest. As security for the payment and
performance of all of the Obligations, Grantor hereby grants to Secured Party a
security interest (the “Security Interest”) in all of Grantor’s right, title,
and interest in and to the following, whether now or hereafter owned, existing,
arising or acquired and wherever located:

 

2(a) All Accounts.

 

2(b) All Chattel Paper.

 

2(c) All Deposit Accounts.

 

2(d) All Documents.

 

2(e) All Equipment.

 

2(f) All Intellectual Property.

 

2(g) All Fixtures.

 

2(h) All General Intangibles.

 

2(i) All Instruments.

 

2(j) All Inventory.

 

2(k) All Investment Property.

 

2(l) All Letter of Credit Rights.

 

2(m) All Leases as may be in effect with respect to any of the Equipment or any
property.

 

2(n) All Lease payments, rentals and other amounts due and to become due under
any Leases.

 

2(o) All of Grantor’s rights with respect to any collateral and guaranties
securing the payment of any Leases included in the Collateral.

 

2(p) To the extent not otherwise included in the foregoing, (i) the proceeds of
all insurance on any of the foregoing; and (ii) all accessions and additions to,
parts and appurtenances of, substitutions for and replacements of any of the
foregoing.

 

4 

 

 

Notwithstanding the foregoing, (a) this Security Agreement is subject to the
terms of that certain Subordination Agreement dated July 28, 2017 among Grantor,
Secured Party and Hercules Technology Growth Capital, Inc. (“HTGC”); and (b) the
Security Interest granted to Secured Party hereunder is junior and inferior to
the security interest granted by Grantor to HTGC pursuant to that certain Loan
and Security Agreement dated as of June 30, 2014 among Borrower, HTGC and the
Lenders party thereto (the “HTGC Agreement”) and the other “loan documents”
defined in the HTGC Agreement.

 

Section 3. Grantor Remains Liable with Respect to Accounts, Chattel Paper and
General Intangibles. Anything herein to the contrary notwithstanding, (a)
Grantor shall remain liable under the Accounts, Chattel Paper, General
Intangibles and other items included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by Secured
Party of any of the rights hereunder shall not release Grantor from any of its
duties or obligations under the Accounts or any other items included in the
Collateral, and (c) Secured Party shall have no obligation or liability under
Accounts, Chattel Paper, General Intangibles and other items included in the
Collateral by reason of this Agreement, nor shall Secured Party be obligated to
perform any of the obligations or duties of Grantor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

 

Section 4. Grantor Remains Liable with Respect to Leases. Anything herein to the
contrary notwithstanding, (a) Grantor shall remain liable under the Leases and
other items included in the Collateral to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by Secured Party of any
of the rights hereunder shall not release Grantor from any of its duties or
obligations under the Leases or any other items included in the Collateral, and
(c) Secured Party shall have no obligation or liability under the Leases and
other items included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

Section 5. Intentionally Omitted.

 

Section 6. Names, Offices, Locations, Jurisdiction of Organization. Grantor’s
legal name (as set forth in its constituent documents filed with the appropriate
governmental official or agency) and jurisdiction of incorporation is as set
forth in the opening paragraph hereof. Grantor will not relocate any item of
Collateral into any jurisdiction in which an additional financing statement
would be required to be filed to maintain Secured Party’s perfected security
interest in such Collateral. Grantor will not change its name, the location of
its chief place of business and chief executive office or its corporate
structure (including without limitation, its jurisdiction of incorporation)
unless Secured Party has been given at least 30 days prior written notice
thereof and Grantor has executed and delivered to Secured Party such financing
statements and other instruments required or appropriate to continue the
perfection of the Security Interest.

 

Section 7. Rights to Payment. Except as Grantor may otherwise advise Secured
Party in writing, each Account, Chattel Paper, Document, General Intangible and
Instrument constituting or evidencing Collateral is (or, in the case of all
future Collateral, will be when arising or issued) the valid, genuine and
legally enforceable obligation of the Account Debtor or other obligor named
therein or in Grantor’s records pertaining thereto as being obligated to pay or
perform such obligation. Without Secured Party’s prior written consent, Grantor
will not agree to any modifications, amendments, subordinations, cancellations
or terminations of the obligations of any such Account Debtors or other obligors
except in the ordinary course of business and consistent with past practices.
Grantor will perform and comply in all material respects with all its
obligations under any items included in the Collateral and exercise promptly and
diligently its rights thereunder.

 

5 

 

 

Section 8. Performance; No Amendment. Grantor will at all times observe and
perform in all material respects its obligations under each Lease included in
the Collateral.

 

Section 9. Further Assurances; Attorney-in-Fact.

 

9(a) Grantor agrees that from time to time, it will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or that Secured Party may reasonably request, to perfect and protect
the Security Interest granted or purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
Grantor will, promptly and from time to time at the reasonable request of
Secured Party: (i) mark, or permit Secured Party to mark, conspicuously in its
books, records, and accounts showing or dealing with the Collateral, and each
Lease included in the Collateral, with a legend, in form and substance
satisfactory to Secured Party, indicating that each such item of Collateral and
each such Lease is subject to the Security Interest granted hereby; (ii) deliver
to Secured Party the original counterparts of all Leases included in the
Collateral; and (iii) authorize and file such financing statements or
continuation statements in respect thereof, or amendments thereto, and such
other instruments or notices (including filings against Lessees), as may be
necessary or desirable, or as Secured Party may request, in order to perfect,
preserve, and enhance the Security Interest granted or purported to be granted
hereby.

 

9(b) Grantor hereby authorizes Secured Party to file one or more financing
statements or continuation statements in respect thereof, and amendments
thereto, relating to all or any part of the Collateral without the signature of
Grantor where permitted by law. Grantor irrevocably waives any right to notice
of any such filing. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

9(c) Grantor will furnish to Secured Party from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Secured Party may reasonably
request, all in reasonable detail and in form and substance reasonably
satisfactory to Secured Party.

 

9(d) In furtherance, and not in limitation, of the other rights, powers and
remedies granted to Secured Party in this Agreement, after an Event of Default
has occurred and is continuing, Grantor hereby appoints Secured Party Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor or otherwise, from time to time in Secured Party’s good
faith discretion, to take any action (including the right to collect on any
Collateral) and to execute any instrument that Secured Party may reasonably
believe is necessary or advisable to accomplish the purposes of this Agreement,
in a manner consistent with the terms hereof.

 

6 

 

 

Section 10. Taxes and Claims. Grantor will promptly pay or cause to be paid all
taxes and other governmental charges levied or assessed upon or against any
Collateral or upon or against the creation, perfection or continuance of the
Security Interest, as well as all other claims of any kind (including claims for
labor, material and supplies) against or with respect to the Collateral, except
to the extent (a) such taxes, charges or claims are being contested in good
faith by appropriate proceedings, (b) such proceedings do not involve any
material danger of the sale, forfeiture or loss of any of the Collateral or any
interest therein and (c) such taxes, charges or claims are adequately reserved
against on Grantor’s books in accordance with generally accepted accounting
principles.

 

Section 11. Books and Records. Grantor will keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral, including a
record of all payments received on Leases.

 

Section 12. Inspection, Reports, Verifications. Grantor will at all reasonable
times permit Secured Party or its representatives to examine or inspect any
Collateral, any evidence of Collateral and Grantor’s books and records
concerning the Collateral, wherever located, subject, however, with respect to
any Equipment, to the rights of the Lessee thereof. Grantor will from time to
time when requested by Secured Party furnish to Secured Party a report on its
Accounts, Chattel Paper, General Intangibles and Instruments, naming the Account
Debtors or other obligors thereon, the amount due and the aging thereof. Secured
Party or its designee is authorized to contact Account Debtors and other Persons
obligated on any such Collateral from time to time to verify the existence,
amount and/or terms of such Collateral.

 

Section 13. Intentionally Omitted.

 

Section 14. Intentionally Omitted.

 

Section 15. Maintenance and Insurance. Grantor will, at all times, cause the
Lessee under each Lease pertaining to Equipment to maintain, preserve and keep
in good condition and repair the Equipment leased thereunder and to keep the
same adequately insured in accordance with the terms of the Lease, and in the
event any Equipment is at any time not subject to a Lease, Grantor will maintain
and preserve such Equipment in good condition and repair and keep the same
adequately insured. If so requested by Secured Party from time to time, Grantor
will (a) provide Secured Party with reports, in such detail as Secured Party may
specify, on insurance in force as to any items of Equipment included in the
Collateral, and (b) cause insurance certificates to be delivered to Secured
Party naming Secured Party as loss payee on any casualty insurance and
additional insured as to any liability insurance on any items of Equipment
included in the Collateral.

 

7 

 

 

Section 16. Lawful Use; Fair Labor Standards Act. Grantor will use and keep the
Collateral, and will require that others use and keep the Collateral, only for
lawful purposes, without violation of any federal, state or local law, statute
or ordinance. All Inventory of Grantor as of the date of this Agreement that was
produced by Grantor or with respect to which Grantor performed any manufacturing
or assembly process was produced by Grantor (or such manufacturing or assembly
process was conducted) in compliance in all material respects with all
requirements of the Fair Labor Standards Act, and all Inventory produced,
manufactured or assembled by Grantor after the date of this Agreement will be so
produced, manufactured or assembled, as the case may be.

 

Section 17. Action by Secured Party. If Grantor at any time fails to perform or
observe any of the foregoing agreements, Secured Party shall have (and Grantor
hereby grants to Secured Party) the right, power and authority (but not the
duty) to perform or observe such agreement on behalf and in the name, place and
stead of Grantor (or, at Secured Party’s option, in Secured Party’s name) and to
take any and all other actions which Secured Party may reasonably deem necessary
to cure or correct such failure (including, without limitation, the payment of
taxes, the satisfaction of Liens, the procurement and maintenance of insurance,
the execution of assignments, security agreements and financing statements, and
the endorsement of instruments); and Grantor shall thereupon pay to Secured
Party on demand the amount of all monies expended and all costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by Secured
Party in connection with or as a result of the performance or observance of such
agreements or the taking of such action by Secured Party, together with interest
thereon from the date expended or incurred at the Non-Default Rate applicable to
the Obligations, and all such monies expended, costs and expenses and interest
thereon shall be part of the Obligations secured by the Security Interest.

 

Section 18. Insurance Claims. As additional security for the payment and
performance of the Obligations, Grantor hereby assigns to Secured Party any and
all monies (including proceeds of insurance and refunds of unearned premiums)
due or to become due under, and all other rights of Grantor with respect to, any
and all policies of insurance now or at any time hereafter covering the
Collateral or any evidence thereof or any business records or valuable papers
pertaining thereto. At any time, whether before or after the occurrence of any
Event of Default, Secured Party may (but need not), in Secured Party’s name or
Grantor’s name, execute and deliver proofs of claim, receive all such monies,
indorse checks and other instruments representing payment of such monies, and
adjust, litigate, compromise or release any claim against the issuer of any such
policy. Notwithstanding any of the foregoing, so long as no Event of Default
exists, Grantor shall be entitled to all insurance proceeds with respect to
Equipment or Inventory, provided that such proceeds are applied to the cost of
replacement Equipment or Inventory.

 

Section 19. Secured Party’s Duties. The powers conferred on Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Secured Party shall be
deemed to have exercised reasonable care in the safekeeping of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
the safekeeping which Secured Party accords its own property of like kind.
Except for the safekeeping of any Collateral in its possession and the
accounting for monies and for other properties actually received by it
hereunder, Secured Party shall have no duty, as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
Secured Party has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any Persons or any
other rights pertaining to any Collateral. Secured Party will take action in the
nature of exchanges, conversions, redemptions, tenders and the like requested in
writing by Grantor with respect to the Collateral in Secured Party’s possession
if Secured Party in its reasonable judgment determines that such action will not
impair the Security Interest or the value of the Collateral, but a failure of
Secured Party to comply with any such request shall not of itself be deemed a
failure to exercise reasonable care with respect to the taking of any necessary
steps to preserve rights against any Persons or any other rights pertaining to
any Collateral.

 

8 

 

 

Section 20. Intentionally Omitted.

 

Section 21. Default. Each of the following occurrences shall constitute an
“Event of Default” under this Agreement: (a) any Default or Event of Default
occurs under the Note; (b) Grantor fails to observe or perform any covenant or
agreement applicable to Grantor under this Agreement; or (c) any representation
or warranty made in the Note or this Agreement shall prove to have been false or
materially misleading when made.

 

Section 22. Remedies on Default. Upon the occurrence of an Event of Default and
at any time thereafter:

 

22(a) Secured Party may exercise and enforce any and all rights and remedies
available upon default to a secured party under applicable law, including but
not limited to Article 9 of the Uniform Commercial Code.

 

22(b) Secured Party shall have the right to enter upon and into and take
possession of all or such part or parts of the properties of Grantor, including
lands, plants, buildings, Equipment included in the Collateral and in Grantor’s
possession, Inventory and other property as may be necessary or appropriate in
the judgment of Secured Party to permit or enable Secured Party to manufacture,
produce, process, store or sell or complete the manufacture, production,
processing, storing or sale of all or any part of the Collateral, as Secured
Party may elect, and to use and operate said properties for said purposes and
for such length of time as Secured Party may deem necessary or appropriate for
said purposes without the payment of any compensation Grantor therefor. Secured
Party may require Grantor to, and Grantor hereby agrees that it will, at its
expense and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it available to Secured Party
at a place or places to be designated by Secured Party.

 

22(c) Any disposition of Collateral may be in one or more parcels at public or
private sale, at any of Secured Party’s offices or elsewhere, for cash, on
credit, or for future delivery, and upon such other terms as are commercially
reasonable. Secured Party shall not be obligated to dispose of Collateral
regardless of notice of sale having been given, and Secured Party may adjourn
any public or private sale from time to time by announcement made at the time
and place fixed therefor, and such disposition may, without further notice, be
made at the time and place to which it was so adjourned.

 

9 

 

 

22(d) Secured Party is hereby granted a license or other right to use, without
charge, all of Grantor’s property, including, without limitation, all of
Grantor’s labels, trademarks, copyrights, patents and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale and selling any Collateral, and Grantor’s
rights under all licenses and all franchise agreements shall inure to Secured
Party’s benefit until the Obligations are paid in full (other than contingent
indemnification obligations for which no demand has been made).

 

22(e) Secured Party may exercise or enforce any and all other rights or remedies
available by law or agreement against the Collateral, against Grantor, or
against any other Person or property.

 

Section 23. Remedies as to Certain Rights to Payment. Upon the occurrence of an
Event of Default and at any time thereafter, Secured Party may notify any
Account Debtor or other Person obligated on any Accounts or other Collateral
that the same have been assigned or transferred to Secured Party and that the
same should be performed as requested by, or paid directly to, Secured Party, as
the case may be. Secured Party may, in Secured Party’s name or in Grantor’s
name, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of, or securing, any such Collateral or grant
any extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligation of any such Account Debtor or
other Person.

 

Section 24. Application of Proceeds. All cash proceeds received by Secured Party
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral may, in the discretion of Secured Party, be held by
Secured Party as collateral for, or then or at any time thereafter be applied in
whole or in part by Secured Party against, all or any part of the Obligations.

 

Section 25. Intentionally Omitted.

 

Section 26. Waivers; Remedies; Marshalling. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by Secured Party. A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to Secured Party. All rights
and remedies of Secured Party shall be cumulative and may be exercised singly in
any order or sequence, or concurrently, at Secured Party’s option, and the
exercise or enforcement of any such right or remedy shall neither be a condition
to nor bar the exercise or enforcement of any other. Grantor hereby waives all
requirements of law, if any, relating to the marshalling of assets which would
be applicable in connection with the enforcement by Secured Party of its
remedies hereunder, absent this waiver.

 

10 

 

 

Section 27. Notices. Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent in the
manner provided for in the Note. All periods of notice shall be measured as
provided in the Note.

 

Section 28. Grantor Acknowledgments. Grantor hereby acknowledges that it has
been advised by counsel in the negotiation, execution and delivery of this
Agreement.

 

Section 29. Continuing Security Interest. This Agreement shall (a) create a
continuing security interest in the Collateral and shall remain in full force
and effect until payment in full of the Obligations (other than contingent
indemnification obligations for which no demand has been made), (b) be binding
upon Grantor, its successors and assigns, and (c) inure to the benefit of, and
be enforceable by, Secured Party and its successors and assigns.

 

Section 30. Termination of Security Interest. Upon payment in full of the
Obligations (other than contingent indemnification obligations for which no
demand has been made), the Security Interest granted hereby shall terminate.
Upon any such termination, Secured Party will return to Grantor such of the
Collateral then in the possession of Secured Party as shall not have been sold
or otherwise applied pursuant to the terms hereof and execute and deliver to
Grantor such documents as Grantor shall reasonably request to evidence such
termination. Any reversion or return of Collateral upon termination of this
Agreement and any instruments of transfer or termination shall be at the expense
of Grantor and shall be without warranty by, or recourse to, Secured Party. As
used in this Section, “Grantor” includes any assigns of Grantor, any Person
holding a subordinate security interest in any of the Collateral or whoever else
may be lawfully entitled to any part of the Collateral.

 

Section 31. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT
TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
DELAWARE. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Agreement or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

 

Section 32. Consent to Jurisdiction. AT THE OPTION OF SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL OR STATE COURT SITTING IN DELAWARE AND
GRANTOR AND LENDER CONSENT TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND
WAIVE ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.

 

11 

 

 

Section 33. Waiver of Jury Trial. GRANTOR AND SECURED PARTY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 34. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

Section 35. General. All representations and warranties contained in this
Agreement or in any other agreement between Grantor and Secured Party shall
survive the execution, delivery and performance of this Agreement and the
creation and payment of the Obligations. Grantor waives notice of the acceptance
of this Agreement by Secured Party. Captions in this Agreement are for reference
and convenience only and shall not affect the interpretation or meaning of any
provision of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12 

 

 

IN WITNESS WHEREOF, Grantor and Secured Party have caused this Security
Agreement to be duly executed and delivered as of the date first above written.

 

AMEDICA CORPORATION, a Delaware corporation

 



By   Name:   Title:  

 





NORTH STADIUM INVESTMENTS LLC, a Missouri limited liability company

 



By     Name:     Title:    



 

[Signature Page to Security Agreement]

 



   

 

 

 

